Katz, J.,
concurring in part and dissenting in part. Consistent with my reasoning contained in my separate opinion in Schallenkamp v. DelPonte, 229 Conn. *6031, 43, 639 A.2d 1018 (1994), I continue to adhere to the belief that an arresting officer’s valid certification to administer breath analysis tests is essential to the commissioner’s proper suspension of a driver’s motor vehicle operator’s license pursuant to General Statutes § 14-227b (f). Nevertheless, in light of the evidence contained in the administrative record in the present case, I agree with the majority that substantial evidence exists to support the conclusion that the arresting officer was certified. Accordingly, I respectfully concur with the result.